 Case 3:18-cv-00840-GPC-BGS Document 344 Filed 12/23/20 PageID.8308 Page 1 of 10




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE OUTLAW LABORATORIES, LP                    Case No.: 18-cv-840-GPC-BGS
     LITIGATION
12
                                                      ORDER DENYING MOTION FOR
13                                                    SANCTIONS
14
                                                      [ECF No. 300]
15
16
17         On October 1, 2020, the Stores filed a Motion for Sanctions pursuant to 28 U.S.C.
18   § 1927 (“Section 1927”) and the Court’s inherent powers. ECF No. 300. Tauler Smith
19   filed its Response on November 2, 2020. ECF No. 329. On November 16, 2020, the
20   Stores filed a Reply. ECF No. 332. For the reasons discussed below, the Motion is
21   DENIED.
22    I.   BACKGROUND
23         The parties are familiar with the facts of this lawsuit, which has lasted for more
24   than two and a half years since Plaintiff and Counter-Defendant Outlaw Laboratory, LP
25   (“Outlaw”) filed its Complaint on May 2, 2018. Instead, the Court will focus on the facts
26
27
                                                  1
28                                                                               18-cv-840-GPC-BGS
 Case 3:18-cv-00840-GPC-BGS Document 344 Filed 12/23/20 PageID.8309 Page 2 of 10




 1   relevant to this motion. The Stores argue that throughout this lawsuit, Tauler Smith has
 2   exhibited lack of professionalism and filed frivolous motions and other papers.
 3         The Stores request sanctions based upon the following filings or actions: (1)
 4   Outlaw’s Motion for Judgment on the Pleadings and its Reply, ECF Nos. 80, 83; (2)
 5   Outlaw’s various oppositions to the Stores’ Second Amended Counterclaim, ECF Nos.
 6   97, 143-1, 164, 204-1, 225; (3) Tauler Smith’s Motion to Strike and its Reply, ECF Nos.
 7   156-1, 173; (4) Outlaw’s Motion for Rule 11 Sanctions and its Reply, ECF Nos. 102,
 8   107; (5) Tauler Smith’s Motion to Disqualify Counsel and the related papers, ECF Nos.
 9   191-1, 212, 220-3, 227-1; (6) Tauler Smith’s Response to the Stores’ Motion for
10   Reconsideration, ECF No. 237; (7) Outlaw’s Response to the Defendants’ Motion for
11   Summary Judgment, ECF No. 94; (8) Tauler Smith’s Response to the Stores’ Motion to
12   Certify Class, ECF No. 194; and, finally, (9) various instances of conduct relating to
13   discovery.
14   II.   DISCUSSION
15         A.      Section 1927 Sanctions
16         An attorney “who so multiplies the proceedings in any case unreasonably and
17   vexatiously may be required by the court to satisfy personally the excess costs, expenses,
18   and attorneys’ fees reasonably incurred because of such conduct.” 28 U.S.C. § 1927.
19   Section 1927 “does not authorize imposition of sanctions to reimburse a party for the
20   ordinary costs of trial.” United States v. Associated Convalescent Enterprises, Inc., 766
21   F.2d 1342, 1347–48 (9th Cir. 1985). Instead, it is a measure against “excessive costs for
22   unreasonably multiplying proceedings.” Gadda v. Ashcroft, 377 F.3d 934, 943 n.4 (9th
23   Cir. 2004).
24         In order to impose sanctions, the Court must find “subjective bad faith,” which “is
25   present when an attorney knowingly or recklessly raises a frivolous argument, or argues a
26   meritorious claim for the purpose of harassing an opponent.” B.K.B. v. Maui Police
27
                                                  2
28                                                                              18-cv-840-GPC-BGS
 Case 3:18-cv-00840-GPC-BGS Document 344 Filed 12/23/20 PageID.8310 Page 3 of 10




 1   Dep’t, 276 F.3d 1091, 1107 (9th Cir. 2002) (emphasis in original) (quotations omitted),
 2   as amended (Feb. 20, 2002). In the context of Section 1927, frivolousness refers to
 3   “legal or factual contentions so weak as to constitute objective evidence of improper
 4   purpose.” In re Girardi, 611 F.3d 1027, 1062 (9th Cir. 2010). “Tactics undertaken with
 5   the intent to increase expenses, or delay, may also support a finding of bad faith.” New
 6   Alaska Dev. Corp. v. Guetschow, 869 F.2d 1298, 1306 (9th Cir. 1989) (internal citations
 7   omitted). The Ninth Circuit has not yet addressed the burden of proof to find bad faith.
 8   Lahiri v. Universal Music & Video Distribution Corp., 606 F.3d 1216, 1219 (9th Cir.
 9   2010). Instead, district courts have applied the “clear and convincing” evidence standard.
10   See, e.g., Lucas v. Jos. A. Bank Clothiers, Inc., 217 F. Supp. 3d 1200, 1204 (S.D. Cal.
11   2016).
12         The Court first observes that three of the nine issues raised by the Stores (Issues 6
13   to 8, supra page 2 of this Order) are opposition briefs responding to the Stores’ motions.
14   Tauler Smith’s arguments, which the Stores describe in their opening brief, ECF No. 300-
15   1 at 12–14,1 may have occasionally contained positions that the Court ultimately
16   disagreed with, but that does not make them frivolous. Tauler Smith’s arguments do not
17   rise to the level described in Pac. Harbor Capital, Inc. v. Carnival Air Lines, Inc., where
18   attorneys concocted factually unsupported arguments to excuse their client’s violation of
19   a temporary restraining order. See 210 F.3d 1112, 1114–16 (9th Cir. 2000).
20         The Stores’ primary grounds for their motion relates to the litigation of the Noerr-
21   Pennington immunity doctrine. However, the reality is that the case is complex as it
22   involves multiple parties and complicated issues and doctrines. The procedural
23   background behind the Noerr-Pennington disputes illustrates the Court’s point. In the
24
25
     1
26    References to specific page numbers in a document filed in this case correspond to the
     page numbers assigned by the Court’s Electronic Case Filing (“ECF”) system.
27
                                                  3
28                                                                               18-cv-840-GPC-BGS
 Case 3:18-cv-00840-GPC-BGS Document 344 Filed 12/23/20 PageID.8311 Page 4 of 10




 1   first instance, the Court sided with Counter-Defendant Outlaw and granted the Stores an
 2   opportunity to file an amended counterclaim. In re Outlaw Labs., LP Litig., 352 F. Supp.
 3   3d 992 (S.D. Cal. 2018). After the amended counterclaims were filed, the Court sided
 4   with the Stores. ECF No. 56.
 5          Starting with Outlaw’s Motion for Judgment on the Pleadings, ECF No. 80, which
 6   included Outlaw’s third presentation of the Noerr-Pennington immunity claim, the Stores
 7   find Tauler Smith’s conduct sanctionable. But this is not convincing to the Court. To
 8   maximize the odds of winning a judgment on the pleadings, it makes sense for the party
 9   to bring all claims that it views as legitimate, which will include certain arguments that
10   were defeated at the motion to dismiss stage but may be more convincing to the court
11   once additional facts have developed.
12          And once Tauler Smith became a newly added Counter-Defendant under the
13   Second Amended Counter-Complaint, it had every right to present all affirmative
14   defenses that it deemed were plausible—even if this meant the Stores would be hearing
15   the Noerr-Pennington defense for the fourth and fifth time, ECF Nos. 97, 143-1. A
16   contrary conclusion would have chilling consequences, where once the defense counsel is
17   sued as a separate defendant, counsel could have few legal theories available because he
18   or she exhausted them all when representing the client. In addition, as Tauler Smith
19   pointed out, the Court had explicitly stated that the issue was better suited for
20   consideration at the motion to dismiss stage rather than as part of an opposition to file a
21   new amended counterclaim. ECF No. 113 at 12. Therefore, the double iteration was
22   inevitable, if not invited.
23          Lastly, just because Tauler Smith took the sixth (hopefully last) bite at the Noerr-
24   Pennington apple through its Motion for Reconsideration, ECF No. 204, does not
25   demonstrate bad faith. The Court did not accept Tauler Smith’s position and ruled
26   accordingly. ECF No. 243. However, Tauler Smith’s Motion and its Reply still
27
                                                   4
28                                                                                 18-cv-840-GPC-BGS
 Case 3:18-cv-00840-GPC-BGS Document 344 Filed 12/23/20 PageID.8312 Page 5 of 10




 1   presented plausible arguments and related legal authorities to support its view. The fact
 2   that the Court has granted the Stores’ own Motion for Reconsideration, ECF No. 251,
 3   demonstrates that on occasion the motions are warranted. In sum, no part of this six-
 4   tiered journey rose to the level of “vexatiousness.” Cf. La Jolla Spa MD, Inc. v. Avidas
 5   Pharm., LLC, No. 17-CV-1124-MMA(WVG), 2019 WL 4141237, at *23 (S.D. Cal. Aug.
 6   30, 2019) (issuing a sanction against defense counsel in part for arguments that were “so
 7   ludicrous that any competent attorney would refrain from employing,” in addition to
 8   other toxic behavior throughout the deposition).
 9         The Stores also point to Tauler Smith’s Motion to Strike, ECF No, 156-1, as a
10   basis for sanction. The Stores argue that this is another example of Tauler Smith re-
11   litigating an issue already decided by the Court. This argument fails to take into account
12   that the motions were filed by different attorneys on behalf of different parties. The
13   original Motion to Strike was filed by Tauler Smith on behalf of the defendant Outlaw.
14   Once Tauler Smith became a separate defendant, it had the right to litigate the case and
15   their attorney had the duty to present plausible motions on behalf of his or her client. The
16   Stores in their Reply brief argue that Tauler Smith’s briefing was neither well-researched
17   nor meritorious, but the Court does not impose sanctions or find subjective bad faith
18   purely based on the party’s subjective opinion of the opposing briefs.
19         Next, the Stores consider Tauler Smith’s Rule 11 Motion and Motion to Disqualify
20   Counsel as warranting sanctions because, according to the Stores, the only factual support
21   behind the Motions was Mr. Robert Tauler’s declarations. To start, this characterization
22   is incorrect. See, e.g., ECF No. 102-4 (email exchange); ECF No. 107-1 Exs. A, C, D
23   (deposition and emails); ECF No. 212-1 Ex. B (billing records).
24         Specifically pertaining to Tauler Smith’s disqualification motion, the Court has
25   disagreed with Tauler Smith but did not find it engaged in gamesmanship. ECF No. 244
26   at 16 (discussing the nature of disqualification motions containing the risk of being
27
                                                  5
28                                                                               18-cv-840-GPC-BGS
 Case 3:18-cv-00840-GPC-BGS Document 344 Filed 12/23/20 PageID.8313 Page 6 of 10




 1   invoked for tactical purposes and “the Court’s impression that the motion may have been
 2   filed for ‘tactical purposes’” (emphasis added)). In fact, the very next sentence discussed
 3   how the Court was “sympathetic to Tauler Smith’s concern that Gaw | Poe’s [the Stores’
 4   counsel] relationship to Mr. Valerio may lead to an ethical violation.” Id. This is far
 5   from the fact pattern described in Lahiri v. Universal Music & Video Distribution Corp.,
 6   where the attorney attempted to recuse a judge (thereby placing a judge unfamiliar with
 7   the attorney’s protracted history of disreputable acts) by hiring the judge’s former law
 8   firm to defend him, along with a slew of other deceptive practices. 606 F.3d 1216, 1221–
 9   22 (9th Cir. 2010).
10         As to the discovery disputes, the Stores bring two incidents to the Court’s
11   attention: (1) Tauler Smith’s insistence on having another Rule 26(f) conference first
12   before responding to the Stores’ discovery requests; and (2) Tauler Smith’s oppositions to
13   the interrogatories and document requests. On the first incident, Magistrate Judge
14   Bernard G. Skomal has spoken: “Tauler Smith’s assertion that an additional Rule 26(f)
15   conference was required before it was required to respond to discovery, was not
16   frivolous, particularly given this district practice in cases in a different procedural posture
17   than this one.” ECF No. 180 at 17. This Court agrees. On the second incident, the Court
18   finds no reason to believe that the altercation was more than what occurs in regular
19   discovery disputes. Magistrate Judge Skomal’s Order presents no indication that the
20   objections were vexatious—even after considering the Stores’ select passages, ECF No.
21   300-1 at 20, which are more of the Magistrate Judge’s disagreements with the merits of
22   Tauler Smith’s arguments. See ECF No. 215. Tauler Smith certainly did not “ignore”
23   discovery requests or “fail[] to respond” to a motion to compel, as was the case in Schutts
24   v. Bentley Nevada Corp., 966 F. Supp. 1549, 1553–54 (D. Nev. 1997); cf. Lahiri, 606
25   F.3d at 1222 (misquoting the law, misciting a concurrence as binding, asserting a
26
27
                                                    6
28                                                                                  18-cv-840-GPC-BGS
 Case 3:18-cv-00840-GPC-BGS Document 344 Filed 12/23/20 PageID.8314 Page 7 of 10




 1   “contrived” claim, attempting to recuse a judge by hiring his former law firm, and
 2   misleading the court with a deceptive settlement agreement, all in the span of five years).
 3         The Court disagrees with the Stores’ position on the wrongfulness of Tauler
 4   Smith’s filings and such disagreement will not support a cross-motion for sanctions by
 5   Tauler Smith. The Court is mindful of the fact that many of the alleged repetitive claims
 6   were the result of Tauler Smith becoming an independent defendant midway through the
 7   lawsuit. The supposedly “repetitive motions” or “extraordinary volume of paperwork”
 8   have not been results of frivolousness or bad faith. Cf. Hartke v. Westman Prop. Mgmt.,
 9   Inc., No. 315CV01901GPCDHB, 2016 WL 3286347, at *5 (S.D. Cal. June 14, 2016).
10         The Court does find the documented interactions between the two parties,
11   especially some of the statements made by Mr. Tauler, troubling. See, e.g., ECF No.
12   300-6 at 11 (“I know you have daddy issues. So, really, I’m going to be your daddy for
13   the next two years.”); ECF No. 300-26 at 2 (“I’ve got Poe tied up for the next three years
14   at least and by the end of it he won’t even have a liquor store to represent.”). In addition
15   to being unprofessional and lacking in civility, such statements are baffling from a
16   strategic or tactical perspective since they will raise the temperature of the litigation and
17   can be used against counsel, as evidenced by this sanctions motion.
18         Nevertheless, the Court has counseled Tauler Smith previously and cautions it to
19   take out their frustration and vent their resentments elsewhere. Ultimately the Stores
20   have not proven subjective bad faith by clear and convincing evidence. As discussed,
21   subjective bad faith arises in two ways: (1) knowingly or recklessly raising a frivolous
22   argument; or (2) arguing a meritorious claim for the purpose of harassment. See B.K.B. v.
23   Maui Police Dep’t, 276 F.3d 1091, 1107 (9th Cir. 2002). On the first, the Court’s prior
24   analysis demonstrates that Tauler Smith’s filings were not frivolous, let alone made
25   knowingly or recklessly. On the second, the Stores are conflating “harassment” with “for
26   the purpose of harassment.” Tauler Smith’s motions were necessary to advocate for its
27
                                                    7
28                                                                                 18-cv-840-GPC-BGS
 Case 3:18-cv-00840-GPC-BGS Document 344 Filed 12/23/20 PageID.8315 Page 8 of 10




 1   then-client Outlaw, and later itself. Mr. Tauler may have harassed the Stores, but no
 2   court filings themselves constituted harassment, nor was harassment the reason behind
 3   the filings.
 4          B.      Sanctions Under the Court’s Inherent Powers
 5          This Court also has the inherent power to award attorney’s fees as a sanction
 6   against bad faith conduct, such as an abuse of the judicial process. Chambers v. NASCO,
 7   Inc., 501 U.S. 32, 44–46 (1991). The legal standard to issue a sanction based on the
 8   courts’ inherent powers is similar to that for Section 1927 sanctions. The Court must
 9   make an explicit finding of bad faith or conduct tantamount to bad faith. Primus Auto.
10   Fin. Servs., Inc. v. Batarse, 115 F.3d 644, 648 (9th Cir. 1997) (citing Roadway Exp., Inc.
11   v. Piper, 447 U.S. 752, 767 (1980)). “A finding of bad faith is warranted where an
12   attorney ‘knowingly or recklessly raises a frivolous argument, or argues a meritorious
13   claim for the purpose of harassing an opponent.’” Id. at 649 (citation omitted). Delaying
14   or disrupting the lawsuit could also demonstrate bad faith. Id. (citation omitted). “[A]n
15   attorney’s reckless misstatements of law and fact, when coupled with an improper
16   purpose, such as an attempt to influence or manipulate proceedings in one case in order to
17   gain tactical advantage in another case, are sanctionable under a court’s inherent power.”
18   Fink v. Gomez, 239 F.3d 989, 994 (9th Cir. 2001).
19          Since the legal standards for sanctions under Section 1927 versus under the courts’
20   inherent powers are similar, the Court’s application of the standard to the facts remain
21   largely similar as well. The Court does not find that Tauler Smith’s conduct supports a
22   finding of bad faith.
23          The Stores have raised two ways sanctions under the court’s inherent powers may
24   differ from what Section 1927 provides. One is that sanctions under the court’s inherent
25   powers may extend to non-attorneys. See Primus Auto., 115 F.3d at 648. With no
26   finding of conduct that should be penalized, the object of the penalty is irrelevant. The
27
                                                  8
28                                                                               18-cv-840-GPC-BGS
 Case 3:18-cv-00840-GPC-BGS Document 344 Filed 12/23/20 PageID.8316 Page 9 of 10




 1   other is, according to the Stores, ECF No. 300-1 at 28; ECF No. 332 at 10–12, that
 2   conduct in one lawsuit for the tactical purpose of obtaining an advantage in another
 3   lawsuit may constitute bad faith for sanctions under the court’s inherent powers. See In
 4   re Itel Sec. Litig., 791 F.2d 672, 675 (9th Cir. 1986). The Stores argue that Tauler
 5   Smith’s lawsuit in Tauler Smith, LLP v. Valerio, No. CV-20-00458 AB (ASX) (C.D.
 6   Cal.) is sanctionable under the court’s inherent powers because Tauler Smith filed the
 7   Valerio lawsuit for harassment and tactical purposes. But similar to the reasons discussed
 8   on Tauler Smith’s Motion to Disqualify Counsel, supra pages 5–6 of this Order, the
 9   Court does not agree with the Stores’ conclusion. Tauler Smith’s Valerio action and
10   Motion to Disqualify Counsel concerned a business relationship with a bookkeeping
11   contractor that turned sour. If that contractor had sensitive information regarding the
12   Outlaw litigation, and if that contractor was then represented by the same adversarial
13   counsel of the Outlaw litigation, Tauler Smith had legitimate reasons for concern, which
14   the Court expressly noted.2 ECF No. 244 at 16. Courts may have ultimately ruled
15   against Tauler Smith, but there is reason to believe that a preventative lawsuit could have
16   been the prudent move in such circumstances. As such, the Stores have not offered clear
17   and convincing evidence that Tauler Smith sued the Stores to harass them, or that the
18   lawsuit was for “tactical purposes.”
19 III.    CONCLUSION
20         Because the Court declines to find bad faith in Tauler Smith’s conduct,3 the Court
21   will not issue any sanctions under Section 1927 or the Court’s inherent powers. With no
22
23
     2
      For the same reasons, the Court does not find the Stores’ claims based on Local Civil
24
     Rule 2.1.a.3.k persuasive.
25   3
      The Court is aware of the Stores’ Requests for Judicial Notices, ECF Nos. 300-2, 332-1,
26   and overrules the Requests as moot because the Court did not need to rely on the
     documents to issue this Order.
27
                                                  9
28                                                                               18-cv-840-GPC-BGS
 Case 3:18-cv-00840-GPC-BGS Document 344 Filed 12/23/20 PageID.8317 Page 10 of 10




 1   issuance of sanctions, the Court declines to address the award amount for a hypothetical,
 2   non-existent sanction. Accordingly, IT IS HEREBY ORDERED that the Stores’
 3   Motion for Sanctions is DENIED.
 4         The Court makes one final observation. Plainly, strong animosity runs between the
 5   attorneys in this litigation and unfortunately that happens on occasion in the adversarial
 6   system that lawyers operate in. The Court does not expect counsel to “eat and drink as
 7   friends.”4 But the Court does expect the attorneys to represent their clients zealously,
 8   maintain professionalism and civility inside and outside of the courtroom, and contain
 9   their animosity to themselves. See Local Civil Rule 2.1.a (discussing “Professionalism”
10   and “Principles of Civility” as “Duties” owed to the Court and each other). Ultimately,
11   life is too short to be consumed by bitterness with a singular aim of make opposing
12   counsel’s life miserable.
13         IT IS SO ORDERED.
14
15   Dated: December 23, 2020
16
17
18
19
20
21
22
23
24
25
     4
26    “And do as adversaries do in law, Strive mightily, but eat and drink as friends.” W.
     Shakespeare, The Taming of the Shrew, Act 1, Scene 2.
27
                                                  10
28                                                                               18-cv-840-GPC-BGS
